Memorandum. Order affirmed, with costs, on the reasons set forth in the opinion of the Appellate Division and because the prior grant of summary judgment, the "procedural equivalent of a trial” (Falk v Goodman, 7 NY2d 87, 91), is a binding final judgment on the merits which bars a subsequent action between the same parties for the same cause of action (Eidelberg v Zellermayer, 5 AD2d 658, 662-663, affd 6 NY2d 815; see, also, Klein v Gruss & Son, 18 AD2d 1085; Riley v Southern Transp. Co., 278 App Div 605; 6 Carmody-Wait, 2d, NY Practice, § 39:39, p 492).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.